Dismissal and Opinion Filed July 1, 2013




                                        SIn The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-12-01712-CV

    JUAN PREMITIVO CASTRO AKA JUAN PIUMITIVO CASTRO AKA JUAN P.
       CASTRO, JOSEFINA CASTRO, AND EUSABIO PALACIOS, Appellants
                                 V.
                  SELF-HELP VENTURES FUND, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-02250

                                MEMORANDUM OPINION
                 Before Chief Justice Wright, and Justices Lang-Miers and Lewis
                                Opinion by Chief Justice Wright
          The filing fee in this case is past due. By postcards dated December 20, 2012, we

notified appellants the $175 filing fee was due. We directed appellants to remit the filing fee

within ten days and expressly cautioned appellants that failure to do so would result in the

dismissal of the appeal. Further, by postcards also dated December 20, 2012, we notified

appellants the docketing statement had not been filed in this appeal. We directed appellants to

file a docketing statement within ten days and cautioned appellants that failure to do so might

result in the dismissal of this appeal. To date, appellants have not paid the filing fee, filed a

docketing statement, or otherwise corresponded with the Court regarding the status of this

appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(b)(c).




                                                    /Carolyn Wright/
121712F.P05                                         CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –2–
                                    S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   JUDGMENT

JUAN PREMITIVO CASTRO, ET AL,                  On Appeal from the 14th Judicial District
Appellants                                     Court, Dallas County, Texas
                                               Trial Court Cause No. DC-12-02250.
No. 05-12-01712-CV        V.                   Opinion delivered by Chief Justice Wright.
                                               Justices Lang-Miers and Lewis participating.
SELF-HELP VENTURES FUND, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee SELF-HELP VENTURES FUND recover its costs of this
appeal from appellants JUAN P. CASTRO, JOSEFINA CASTRO, AND EUSABIO
PALACIOS.


Judgment entered July 1, 2013




                                               /Carolyn Wright/
                                               CAROLYN WRIGHT
                                               CHIEF JUSTICE




                                         –3–